Citation Nr: 1707821	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee chondromalacia and degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel










INTRODUCTION

The Veteran served on active duty from February 1976 to March 1990. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected right knee chondromalacia and degenerative joint disease (DJD). The Board finds a remand is warranted for additional development. 

Previously, the case was remanded in August 2015, to obtain outstanding treatment records and provide the Veteran with a VA examination to address the nature and severity of his right knee disability. Correspondence was sent to the Veteran in December 2015 requesting the Veteran identify and authorize for release any outstanding treatment records relating to his right knee disability. Additional treatment records have not been identified or provided by the Veteran. The Veteran was provided a VA examination in January 2016, addressing the current severity of his service-connected right knee disability. However, the January 2016 VA examination was inadequate.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Here, the Veteran has reported a worsening of his right knee pain and difficultly with stairs and walking. See January 2016 VA examination. The Veteran reports flare-ups which result in being unable to run or walk long distances. The January 2016 VA examiner noted right knee range of motion and noted flexion to 130 degrees and extension to 0 degrees. Further, the examiner noted pain, which did not cause functional loss. However, there is no indication whether the noted range of motion of the right knee was active, passive, and if weight bearing and non-weight bearing range of motion was considered or whether the recorded values were the same for each. Thus, the examination is inadequate in this case. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right knee chondromalacia and degenerative joint disease (DJD). Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative, if any, should be afforded the applicable time period in which to respond, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




